Case 1:19-cv-03377-LAP Document 34-1 Filed 07/03/19 Page 1 of 5




                 EXHIBIT A
       Case 1:19-cv-03377-LAP Document 34-1 Filed 07/03/19 Page 2 of 5



Updated July 2, 2019

                                         Roy D. Simon
                       Distinguished Professor of Legal Ethics Emeritus
                               205 West End Avenue – Suite 8N
                                    New York, NY 10023

E-mail: Roy.Simon@Hofstra.edu                                         Telephone: (607) 342-0840

                                                 Education

1977                   J.D., NEW YORK UNIVERSITY SCHOOL OF LAW, New York, N.Y.

                       Editor-in-Chief, New York University Law Review, 1976-1977.
                       Winner of John Norton Pomeroy Prize, 1975 (awarded to top 15 students in
                       the first year class).

1973                   B.A., WILLIAMS COLLEGE, Williamstown, Massachusetts.
                       Major in English.
                       Graduated Cum Laude and Phi Beta Kappa.

                                         Academic Employment

1992-2011              HOFSTRA UNIVERSITY SCHOOL OF LAW, Hempstead, New York.
                       Professor of Law (1992-2003); Howard Lichtenstein Distinguished Professor
                       of Legal Ethics (2003-2011); Distinguished Professor of Legal Ethics Emeritus
                       (beginning September 1, 2011).

                       Courses taught at Hofstra: (1) Ethics & Economics of Law Practice (also called
                       Lawyers’ Ethics) (1992-2009); (2) Civil Procedure (1997-2006); (3) Antitrust
                       (2001-2004); (4) Insurance Law (1999, 2000, & 2003); (5) Contracts (2006-
                       2010); (6) Disabilities Law Clinic (Director from 1992-1997); and (7) Law &
                       Economics (2007-2009).

1983-1992              WASHINGTON UNIVERSITY SCHOOL OF LAW, St. Louis, Missouri.
                       Assistant Professor, 1983-1986; promoted to Associate Professor on July 1,
                       1986; promoted to full professor, with tenure, on July 1, 1989.

                       Courses I taught at Washington University: (1) Legal Profession (1985-1992); (2)
                       Pretrial Litigation (1983-1991); (3) Agency and Partnership (1992); (4) Trial
                       Practice (1990-1991); (5) Complex Litigation (1990-1991); and (6) Clinical
                       Courses, supervising law students handling actual cases in various government
                       offices, including the United States Attorney’s Office (Civil and Criminal
                       Divisions), Legal Services of Eastern Missouri, and the Public Defender’s
                       Office (1983-1991).




                                                                                                     1
     Case 1:19-cv-03377-LAP Document 34-1 Filed 07/03/19 Page 3 of 5



                            Books, Articles, and Other Publications

        A. Books.

SIMON’S NEW YORK RULES OF PROFESSIONAL CONDUCT ANNOTATED (Thomson Reuters,
20th ed. 2019) (with Nicole Hyland). This 2,000-page treatise annotates and explains the New
York Rules of Professional Conduct and other sources regulating New York lawyers. (From
1995 through 2008, the book was entitled SIMON’S NEW YORK CODE OF PROFESSIONAL
RESPONSIBILITY ANNOTATED. I was the sole author until 2015.) In January 2015, the New
York State Bar Association Committee on Professional Ethics presented me with the Sanford
D. Levy Memorial Award for my “contributions to the field of legal ethics,” including this
book.

REGULATION OF LAWYERS: STATUTES AND STANDARDS (Wolters Kluwer, 30th ed. 2019) (co-
authored with Professors Stephen Gillers, Andrew Perlman, and Dana Remus). This annual
volume compiles and annotates the ABA Model Rules of Professional Conduct and various
statutes, court rules, and other sources governing lawyers.

LAWYERS AND THE LEGAL PROFESSION: CASES AND MATERIALS (LexisNexis, 4th ed. 2009)
(co-authored by Professors Carol Needham and Burnele Powell). This is a textbook for law
students taking professional responsibility. I have been the lead co-author since 1992.

        B. Law Review Articles.

Monroe Freedman: Friend, Role Model, and Colleague, 44 Hofstra L. Rev. 275 (2016).

Forward, Symposium: The Ethics of Lawyers in Government, 38 Hofstra L. Rev. 825 (2010).

Forward, Like Gravity, 34 Hofstra L. Rev. 635 (2006).

Forward, Conference on Legal Ethics: What Needs Fixing?, 30 Hofstra L. Rev. 685 (2002).

Legal Ethics Advisors and the Interests of Justice: Is an Ethics Advisor a Conscience or a Co-Conspirator?
70 Fordham L. Rev. 1869 (2002).

The 1999 Amendments to the Ethical Considerations in New York’s Code of Professional Responsibility,
29 Hofstra L. Rev. 265 (2000).

Gross Profits? An Introduction to a Program on Legal Fees, 22 Hofstra L. Rev. 625 (1994).

Fee Sharing Between Lawyers and Public Interest Groups, 98 Yale L. J. 1069 (1989).

The New Meaning of Rule 68: Marek v. Chesny and Beyond, 14 N.Y.U. Rev. of Law & Social
Change 475 (1986) (lead article in symposium on attorneys’ fees).

The Riddle of Rule 68, 54 Geo. Wash. L. Rev. 1 (1985) (selected by AALS Section on Civil
Procedure as one of fifteen “particularly noteworthy” articles on civil procedure for 1986).



                                                                                                        2
       Case 1:19-cv-03377-LAP Document 34-1 Filed 07/03/19 Page 4 of 5



Rule 68 at the Crossroads: The Relationship Between Offers of Judgment and Statutory Attorneys’ Fees, 53
U. Cin. L. Rev. 889 (1984) (cited by Justice Brennan, dissenting, in Marek v. Chesny, 473 U.S.
1, 34 n.50 (1985)).

Clinical Programs That Allow Both Credit and Compensation: A Model Program For Law Schools, 61
Wash. U. L.Q. 1015 (1984) (with Tom Leahy).

        C. Book Chapters.

Attorney Fees and Conflicts of Interest, a chapter in a six-volume set entitled ENVIRONMENTAL
LAW PRACTICE GUIDE (Matthew Bender 1992).

Rule 68 in Civil Rights Litigation, a chapter in 3 J. Lobel & B. Wolvovitz, eds., CIVIL RIGHTS
LITIGATION AND ATTORNEY FEES ANNUAL HANDBOOK (Clark Boardman 1987).

        D. Additional Publications.

Developments in the Regulation of Lawyers, a column that I have written each year (and often twice
a year) since 1991 in the Newsletter of the AALS Section on Professional Responsibility
(distributed to approximately 800 law professors who teach professional responsibility).

Chief Editorial Advisor and lead writer (1998 – 2011), New York Professional Responsibility Report
(“NYPRR”), a monthly newsletter that focused on professional responsibility issues for
lawyers practicing in New York. The newsletter began publication in April 1998, and I
contributed an article to virtually every monthly issue -- more than 160 articles – until the
newsletter ceased publication after the publisher’s death in November 2011. I now write
articles for and serve on the Editorial Board of New York Legal Ethics Reporter (“NYLER”),
which commenced publication in January 2015.

New York Law Journal “Back Page,” quarterly column on ethics issues August 2001 –
November 2004.

Lawsuit Syndication: Selling Stock in Justice, Business & Society Review No. 69 (Spring 1989).

Current Practice Under Rule 68: A Guide to the Existing Rule (Practising Law Institute 1984).

The 1984 Proposal to Amend Rule 68: A Line-by-Line Analysis (Practising Law Institute 1984).

                                  Previous Legal Employment

1976             Summer Associate, DAVIS POLK & WARDWELL, New York, New York.
                 (Received but declined permanent offer.)

1977-78          Law Clerk, HON. ROBERT R. MERHIGE, JR., United States District Court
                 for the Eastern District of Virginia, Richmond, Virginia.

1978-82          Associate, JENNER & BLOCK, Chicago, Illinois.



                                                                                                      3
     Case 1:19-cv-03377-LAP Document 34-1 Filed 07/03/19 Page 5 of 5



                                 Professional Activities

Co-Chair (since 2017), Chair (2014-2017), Vice-Chair (2003-2014), Chief Reporter (since
2003), Vice-Chair (2003-2014), and Member (since 2000) of the New York State Bar
Association Committee on Standards of Attorney Conduct (“COSAC”). This Committee
drafted proposed New York Rules of Professional Conduct from 2003 to 2008. COSAC
continues to monitor and propose amendments to the New York Rules of Professional
Conduct, and it comments on other existing and proposed rules, standards, and guidelines
affecting lawyers.

Member (1995-present) and former Chair (2008-2011) of the New York State Bar Association
Committee on Professional Ethics. This Committee responds to ethics inquiries from
attorneys regarding the New York Rules of Professional Conduct, and the Committee
comments on proposals affecting regulation of lawyers. In January of 2015, the Committee
presented me with the Sanford P. Levy Award to recognize a lifetime of achievement for
publications in the field of legal ethics.

Member, New York State Bar Association Committee on Technology and the Legal
Profession, appointed June 2017 as an inaugural member of this new committee.

Member, New York State Bar Association Working Group on Judiciary Law § 470.

Member, Association of the Bar of the City of New York Committee on Professional
Responsibility, September 2005 - August 2008.

Member, New York City Bar Committee on Professional Ethics, 2002-2005 and 2012-2015.

Member (1993-2012) and former Chair (1996-1998) of the Nassau County Bar Committee on
Professional Ethics.

Member, New York City Bar Task Force on the Role of the Lawyer in Corporate Governance
from inception to completion, 2005 to 2006.

Member, New York City Bar Ethics 2000 Committee. This seven-member special committee,
appointed by the President of the Association, spent two years reviewing and commenting on
the work of the American Bar Association’s Ethics 2000 Commission.

Member, New York City Bar Committee on Professional Discipline, 1995-1998 (three-year
term). Chair of Subcommittee on Ethics Rules in Federal Courts.

Chair, AALS Section of Professional Responsibility, 1993. Member of the Section’s Executive
Committee from 1990 through 1994.

Testified before the Advisory Committee on Civil Rules about a pending proposal to amend
Fed. R. Civ. P. 68, Washington, D.C., February 1, 1985.

Admitted to practice law in New York since 1992.

[End]
                                                                                         4
